Order filed September 25, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-20-00209-CV
                                     __________

     IN THE INTEREST OF J.P., J.S.P., AND A.P., CHILDREN


                    On Appeal from the 326th District Court
                             Taylor County, Texas
                        Trial Court Cause No. 7971-CX


                                     ORDER
      In this accelerated parental-termination appeal, the mother’s court-appointed
trial counsel filed a notice of appeal on the mother’s behalf. The trial court
subsequently granted trial counsel’s motion to withdraw and appointed Charles Rice
to represent the mother in this appeal. Rice has now filed a motion to withdraw as
counsel for the mother. In his motion to withdraw, Rice indicates that “Mother
telephoned appellate counsel herein and advised him of her desire to proceed with
this appeal pro se.” The Texas Supreme Court’s opinion in In re P.M., 520 S.W.3d
24 (Tex. 2016), reflects upon this court’s duties with respect to appellate counsel.
We believe that this appeal must be abated so that the trial court may determine
matters related to Rice’s motion to withdraw. See P.M., 520 S.W.3d at 27 n.13.
        Accordingly, we abate this appeal and remand the cause to the trial court so
that it may determine whether the mother desires to represent herself in the
prosecution of this appeal and, if so, whether Rice should be permitted to withdraw
as counsel for the mother in this appeal. The trial court is directed to conduct a
hearing on or before October 15, 2020.1 We note that the mother need not appear in
person at the hearing and that the trial court may permit her to appear via telephone
or other electronic means. The district clerk is directed to immediately file a
supplemental clerk’s record in this court containing the trial court’s findings and
conclusions and any order entered by the trial court with respect to the mother’s
desire to represent herself and the appointment or withdrawal of counsel.
Additionally, the court reporter is directed to immediately file a reporter’s record
from the hearing. When the supplemental records are filed, the appeal will be
reinstated.
        The appeal is abated.


                                                           PER CURIAM


September 25, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.

        1
          We note that this appeal is accelerated, and so far as reasonably possible, this court must ensure
that the appeal is brought to final disposition by March 9, 2021, which is 180 days after the notice of appeal
was filed in this case. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2